DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 25, 29 recite “means for” that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a non-structural term “means” without sufficient structure to achieve the function. It is not limit the scope of the claim to any specific manner or structure for performing the claimed function, and is construed to invoke 35 USC 112 or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is: means for in claims 25, 29.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “means for” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language “obtaining, estimating, determining, generating, storing, …” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. It is unclear whether the recited structure, material, or acts are sufficient for performing the claimed function which would preclude application of 35 U.S.C. 112, sixth paragraph, because no structure or material is present in the specification or structure or material is present, but not sufficient to perform the entire function or structure or material that is capable of performing the function is present, but the disclosure in the specification does 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 26, 29 has/have been interpreted to cover the 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komala et al. (US 2019/0236058 A1) in view of Zhu et al. (US 2014/0336935 A1) and Buda et al. (US 2020/0279395 A1).
Regarding claims 1, 10, 19, and 25, Komala et al.  disclose computer, a device, and method comprising: one or more memories (344); and one or more processors (340), communicatively coupled to the one or more memories (see Fig. 3A-3C, para. [0036]-[0038]), configured to: obtain sensor data of a sensor (116A-F) that is to detect a target on a roadway (see Gigs.1, 2, para. [0033]-[0035]); obtain a designated speed limit of the roadway (para. [0072]-[0074]).
Komala et al. fail to disclose estimate an exposure time of the target based on the detection resolution and the designated speed limit; determine, based on the exposure time, a target dimension of the target and a quantity of surface depths of the target; generate a code for the target based on the quantity of surface depths, wherein the code corresponds to a physical configuration of the target; and store, in a mapping associated with the sensor, the code in association with the target to permit the target to be identified by the sensor.

Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Zhu et al.  with the teaching of Komala et al. in order to provide a radar unit may represent a system that utilizes radio signals to sense objects within the local environment of the vehicle (Zhu et al., para. [0043]).
Buda et al. teach generate a code (patterns or road codes) for the target based on the quantity of surface depths, wherein the code corresponds to a physical configuration of the target (para. [0086]-[0090]: A pattern is a raster aligned to the plane of a surface and containing sufficient information about the 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Buda et al.  with the teaching of Komala et al. in view of Zhu et al. in order to provide a precise and efficient 3D map in high resolution that contains obstacles and objects of various kinds and the characteristic of the road in the near vicinity of the system/vehicle, based on a number of overlapping frames (Buda et al., para. [0016]).
Regarding claims 2, 11, 20, 26, Buda et al. disclose the code is generated by determining respective depth values for the surface depths, wherein the respective depth values correspond to respective depth levels of the surface depths of the physical configuration of the target (e.g. para. [0088]: A pattern is a 
Regarding claims 3, 12, Buda et al. disclose the surface depths are shaped in the physical configuration of the target and have a shape dimension that is based on the target dimension (e.g. para. [0088]: The surface may be the road surface, the walls of buildings, the walls of a tunnel, billboards, sidewalks, a cliff, or any similar flat surfaces along the route that corresponds to a shape dimension that is based on the target dimension).
Regarding claims 4, 13, 21, 27, Buda et al. disclose the quantity of surface depths is determined based on the target dimension and a uniqueness factor associated with the target (para. [0087]: Data collection may be based on information from the vehicle in which the system is installed, or on images 
Regarding claims 5, 14, Komala et al. disclose the target is configured to be identified by the sensor when the sensor is traveling along the roadway (para. [0035]) at a speed that is within a threshold range associated with the designated speed limit (para. [0050]: the vehicle control system 348 may operate a speed of the vehicle 100 by controlling an output signal to the accelerator and/or braking system of the vehicle, para. [0072]: The maps database 335 may also include road or street characteristics, for example, speed limit).
Regarding claims 6, 7, 15, 16, 22, 28, Zhu et al. disclose wherein the exposure time is estimated based on: a maximum operational distance associated with an azimuthal angular resolution associated with the detection resolution, or a minimum operational distance associated with an elevation angular resolution associated with the detection resolution (para. [0082]: Each point in the point cloud can be referenced by an azimuth angle (e.g., orientation of the LIDAR device 
Regarding claims 8, 17, 23, and 29, Buda et al. disclose notifying a control device associated with the sensor that the mapping includes the code (e.g. para. [0041]: The computer system comprises: a plurality of sensors for obtaining a 
Regarding claim 9, 18, 24, 30, Komala et al. disclose the sensor comprises a lidar sensor (para. [0078]: the LIDAR and radar sensors positioned around the circumference of the vehicle).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN H LE/Primary Examiner, Art Unit 2862